Citation Nr: 1038235	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-17 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for colon cancer, claimed 
as colon and stomach problems.

4.  Entitlement to benefits for the cause of death of the 
Veteran's child, to include as a result of herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States






ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

Although the Veteran also initiated an appeal with respect to a 
denial of service connection for hypertension, he excluded this 
issue in the substantive appeal submitted in May 2008.  Moreover, 
although he perfected his appeal for service connection for 
psychiatric disability, he withdrew that issue from his appeal in 
a VA Form 9 submitted later in May 2008.  The Board will limit 
its consideration accordingly.

The  issue of service connection for left ear hearing loss 
has been raised by the record, but has not been 
adjudicated by RO.  In this regard, the Board notes that 
the Veteran made a claim for "hearing problems" during 
November 2004 without specifying which ear.  The RO only 
adjudicated the issue of service connection for right ear 
hearing loss.  Therefore, this matter is referred to the 
originating agency for appropriate action.  


FINDINGS OF FACT

1.  Tinnitus originated during the Veteran's active service. 
 
2.  The Veteran's right ear hearing loss disability was not 
present during active duty and is not etiologically related to 
active duty.

3.  Colon cancer was not present until more than one year 
following the Veteran's discharge from active service and is not 
etiologically related to the Veteran's active service.

5.  The Veteran's daughter did not have spina bifida.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for the establishment of service connection for 
a right ear hearing loss disability are not met.  38 U.S.C.A. 
§ 1110, (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2009). 

3.  The criteria for the establishment of service connection for 
colon cancer, claimed as colon and stomach problems, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Entitlement to benefits based on the death of the Veteran's 
daughter is not warranted.  38 U.S.C.A. §§ 1802, 1805, 1815 (West 
2002); 38 C.F.R. §§ 3.814, 3.815 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that, "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. 
L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Initially, the Board notes that the evidence currently of record 
is sufficient to substantiate the Veteran's claim for service 
connection for tinnitus.  Therefore, no further development with 
respect to this matter is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 and Supp. 2009) or 38 C.F.R. § 3.159 (2009).  
Although the Veteran has not been provided notice with respect to 
the disability-rating and effective-date elements of this claim, 
those matters are not before the Board and the originating agency 
will have the opportunity to provide appropriate notice before 
adjudicating those elements of the claim.

Concerning the Veteran's claim for benefits for the death of his 
daughter, the Board has determined that there is no legal 
entitlement to the claimed benefit as a matter of law.  The Court 
has held that failure to comply with the notice requirement of 
the VCAA is not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003).  As there is no dispute as to the 
underlying facts of this case, and as the Board has denied the 
claim as a matter of law, the VCAA is inapplicable.  See Wensch 
v. Principi, 15 Vet. App. 362 (2001). 

With respect to the other matters decided herein, the record 
reflects that the Veteran was provided with the notice required 
under the VCAA by letter mailed in November 2005, prior to the 
initial adjudication of the claims.  Although the Veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claims, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the claimed disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to those 
elements of the claims is no more than harmless error.

Additionally, the Veteran was not provided a VA examination and 
no VA medical opinion was obtained in connection with his claimed 
cancer and stomach problems.  VA is obliged to provide a VA 
examination or obtain a medical opinion when: (1) there is 
competent evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there is 
evidence establishing that the veteran suffered an event, injury 
or disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) the evidence indicates 
that the current disability or symptoms may be associated with 
service or with another service-connected disability, and (4) 
there is not sufficient medical evidence to make a decision.  See 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 
 
As explained below, there is no competent evidence of the 
presence of a colon cancer or stomach problems in service or for 
many years after service.  There is additionally no competent 
evidence of a relationship between an in-service event and the 
claimed disability.  Thus, VA has no obligation to provide a VA 
examination or obtain a VA medical opinion in response to this 
claim.   

The record reflects that service medical records, service 
personnel records, and post-service medical records have been 
obtained.  Neither the Veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
evidence. Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims were 
insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more 
during a period of war and manifests a malignant tumor to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, shall be presumed to have been exposed during such service 
to an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307.  The law further provides that, if a Veteran was 
exposed to a herbicide agent during active service, presumptive 
service connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with chloracne; 
Type II diabetes; Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda (PCT); prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and, 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or esotheliomas).  Presumptive service 
connection for these disorders as a result of Agent Orange 
exposure is warranted if the requirements of 38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) are met, and they 
become manifest to a degree of 10 percent or more, even though 
there is no record of such disease during service.  38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309. 

VA will pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
Veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina 
bifida" means any form and manifestation of spina bifida except 
spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 
3.814(c)(3).  Spina bifida is the only birth defect that warrants 
the award of monetary benefits based on the herbicide exposure of 
a veteran as a father of that child.  Jones v. Principi, 16 Vet. 
App. 219 (2002). However, a monetary allowance may be paid for 
certain birth defects if the Veteran who served in the Republic 
of Vietnam during the Vietnam era is the mother of the natural 
child at issue.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815 
(2009). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Hearing Loss and Tinnitus

The Veteran contends that his current right ear hearing loss is 
related to firing machine guns from guard towers at An Khe during 
service in the Republic of Vietnam.  The Veteran additionally 
indicates that he has had tinnitus since his time in Vietnam.  

The report of the Veteran's induction examination during October 
1966 indicates pure tone thresholds, in decibels, were as 
follows:



HERTZ


1000
2000
3000
4000
RIGHT
-10
-10
X
35
LEFT
15
10
X
5

The report of the Veteran's separation examination during  
November 1968 indicates pure tone thresholds, in decibels, were 
as follows:



HERTZ


1000
2000
3000
4000
RIGHT
10
10
X
10
LEFT
15
10
X
20

A letter from a private audiological clinic indicates that the 
Veteran's initial hearing evaluation was during September 2004.  
The results indicate that the Veteran was in need of a right ear 
hearing aid.

The Veteran was afforded a VA examination during November 2005.  
The Veteran indicated that he was exposed to artillery and 
gunfire while on guard duty although he was never directly 
involved in combat.  The Veteran additionally indicated that he 
spent the entirety of his two years in-service serving in 
Vietnam.  The Veteran contended that he went into the military 
with perfect hearing and came out with a loss which gradually 
progressed.  The Veteran additionally initially indicated that he 
did not know when his tinnitus began but then a minute later 
indicated that he had it for the first time while in Vietnam 
during target practice.  The Veteran was diagnosed with left ear 
mild high frequency sensorineural hearing loss and right ear mild 
to severe sloping high frequency hearing loss.  The examiner 
indicated that he reviewed the Veteran's service records and 
noted that the Veteran's hearing was normal bilaterally at 
discharge.  The examiner also indicated that the records do not 
support a finding of significant noise exposure.  Due to the lack 
of documented noise exposure and normal hearing on examination at 
discharge, the examiner indicated that the Veteran's hearing loss 
and tinnitus were less likely than not related to active duty.

Taking into account of all of the evidence of record, the Board 
finds that the Veteran's current right ear hearing loss is not 
related to active service.  In this regard, the Board observes 
its duty to assess the credibility and weight to be given to the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  The Board notes that 
available records do not establish hearing loss until 2004.  
While the Veteran has indicated that the hearing loss has existed 
since service, this is not deemed credible in view of the absence 
of clinical evidence showing that and the report of his 
separation examination showing normal hearing .  It would seem 
that if he had hearing loss in the years immediately after 
service, he would have sought treatment prior to 2004.  As such, 
his reported history of hearing loss originating in service is 
not deemed credible.  The examiner additionally noted that given 
the length of time between discharge and the first objective 
evidence of hearing loss as well as the normal hearing indicated 
at discharge, the examiner found it less likely than not that the 
Veteran's current hearing loss is related to active service.  

The Board additionally observe that although the Veteran is 
competent to state when he first noticed hearing loss, he is not 
competent to provide an opinion concerning medical causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Concerning the Veteran's claim for service connection for 
tinnitus, the Veteran is competent to state when he first 
experienced ringing in her ears and that the symptoms have 
continued since service.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995);  Falzone v. Brown, 8 Vet. App. 398, 403 (1995);  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Additionally, the 
Board finds that there is no documentation of significant noise 
exposure since the Veteran's separation from active service and 
no specific indication that such report of onset is not credible. 
 
Accordingly, affording the Veteran the benefit of the doubt, 
entitlement to service connection for tinnitus is warranted.

Colon Cancer, Claimed as Colon and Stomach Problems

The Veteran alleges that his colon cancer and stomach problems 
are related to in-service exposure to Agent Orange in Vietnam.

The Board initially notes that service treatment records are 
negative for any complaints or clinical findings of an 
abnormality of the colon or any gastrointestinal upset.

Private treatment records indicate that the Veteran was diagnosed 
with colon cancer during 1990 with subsequent treatment including 
colon resection and chemotherapy.  

There is no evidence suggesting that the disability was present 
in service or until many years thereafter.  Moreover, the 
disability is not subject to presumptive service connection on 
the basis of herbicide exposure and there is no scientific or 
medical evidence supporting the Veteran's contention that the 
disability is related to herbicide exposure or any other incident 
of service.  While the Veteran might sincerely believe that the 
disability is related to herbicide exposure, his lay opinion 
concerning this matter requiring medical expertise is of no 
probative value.

Accordingly, the Board must also conclude that the preponderance 
of the evidence is against this claim.

Benefits for the Death of a Child

The Veteran maintains that the death of his daughter resulted 
from the Veteran's exposure to Agent Orange while serving in 
Vietnam. 
 
The Veteran has submitted a statement, received at the RO during 
August 2005, indicating that he had a daughter who was born 
twenty-seven years prior and died due to malformed kidneys.  The 
record does not reflect, and the Veteran does not contend, that 
the his daughter died from, or had ever been diagnosed as having, 
spina bifida.  Thus, the Veteran's daughter did not die from a 
disability for which VA benefits were available to her on the 
basis of the Veteran's service in Vietnam.  As there is no legal 
basis for the Veteran's claim for benefits for the cause of his 
daughter's death, the matter must be denied. 
 

							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for right ear hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for colon cancer, claimed as 
colon and stomach problems, is denied.

Entitlement to benefits for the cause of death of the Veteran's 
child is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


